United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1283
Issued: September 24, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 2, 2011 appellant, through her representative, filed a timely appeal from the
March 15, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied modification of its loss of wage-earning capacity determination. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied modification of its December 2, 2004 loss
of wage-earning capacity determination.
FACTUAL HISTORY
On June 5, 2000 appellant, then a 45-year-old mail handler, sustained a left cervical
strain, left lumbar strain, left shoulder strain, contusions and abrasions in the performance of
1

5 U.S.C. § 8101 et seq.

duty when she fell down a hole.2 On January 30, 2002 she sustained acute lumbar and cervical
strains in the performance of duty after an all-purpose container struck her and pushed her into a
filing cabinet.3
On March 2, 2004 appellant accepted a full-time modified assignment as a pin-lock
chocker technician with no wage loss. The duties included locking and unlocking trailers,
chocking tires and inspecting the condition of trailers entering and exiting the dock facility.
In a decision dated December 2, 2004, OWCP determined that appellant’s wages in the
modified position represented her wage-earning capacity in the open labor market: “Because
you have worked in this position for more than 60 days, the determination has been made that it
fairly and reasonably represents your wage-earning capacity.”
On September 15, 2005 OWCP’s hearing representative affirmed, noting that the
physical requirements of the position were within the established medical restrictions and that
appellant did not dispute that she was physically capable of performing the duties.
Effective May 19, 2010, the employing establishment withdrew appellant’s limited-duty
under the National Reassessment Process (NRP). It notified her that it was unable to identify
any available necessary tasks within her medical restrictions.
Appellant filed a claim for wage-loss compensation beginning May 19, 2010, as well as a
recurrence of disability claim alleging that the employing establishment took away the job
accommodating her work injury.
On August 19, 2010 OWCP denied appellant’s claim for wage-loss compensation. It
found that the evidence failed to satisfy the criteria for modifying a formal loss of wage-earning
capacity determination.
In a decision dated March 15, 2011, OWCP’s hearing representative affirmed the
August 19, 2012 decision. The hearing representative found no medical evidence that appellant
was unable to perform the duties of the position. The hearing representative found that
appellant’s position was not makeshift, seasonal sporadic or temporary, “and as she worked at
the position successfully for more than 60 days, [OWCP] properly determined her wage-earning
capacity based upon her actual earnings.”
LEGAL PRECEDENT
FECA provides that the wage-earning capacity of an employee is determined by her
actual earnings if her actual earnings fairly and reasonably represent her wage-earning capacity.4
Wage-earning capacity is a measure of the employee’s ability to earn wages in the open labor

2

OWCP File No. xxxxxx656.

3

OWCP File No. xxxxxx140.

4

5 U.S.C. § 8115(a).

2

market under normal employment conditions.5 The Board has long held that actual wages
earned in the open labor market more accurately represent an employee’s earning capacity and
constitute a more reliable gauge than a secondary method such as an opinion of a vocational
rehabilitation specialist.6 While wages actually earned are generally the best measure of an
injured worker’s capacity for employment, such wages may not be based on make-shift or
sheltered employment.7
Once the loss of wage-earning capacity is determined, a modification of such
determination is not warranted unless there is a material change in the nature and extent of the
injury-related condition, the employee has been retrained or otherwise vocationally rehabilitated,
or the original determination was, in fact, erroneous.8 The burden of proof is on the party
attempting to show a modification of the wage-earning capacity determination.9
FECA Bulletin No. 09-05 outlines very specific procedures for light-duty positions
withdrawn pursuant to NRP. If, as in the present case, a wage-earning capacity decision has
been issued and the employee claims compensation for total disability, OWCP must develop the
evidence to determine whether a modification of that decision is appropriate.10
ANALYSIS
OWCP issued a formal loss of wage-earning capacity decision on December 2, 2004.
After the employing establishment withdrew her limited-duty position pursuant to NRP,
appellant claimed a recurrence of total disability beginning May 19, 2010.
OWCP adjudicated appellant’s recurrence claim under the customary criteria for
modifying a loss of wage-earning capacity determination. It did not acknowledge FECA
Bulletin No. 09-05 or fully follow the procedures outlined therein for claim such as this, in which
limited-duty positions are withdrawn pursuant to NRP.
When a loss of wage-earning capacity decision has been issued, FECA Bulletin No.
09-05 requires OWCP to develop the evidence to determine whether a modification of the
decision is appropriate.11 FECA Bulletin No. 09-05 asks OWCP to confirm that the file contain
documentary evidence supporting that the position was an actual bona fide position. It requires
OWCP to review whether a current medical report supports work-related disability and
establishes that the current need for limited duty or medical treatment is a result of injury-related
5

Albert L. Poe, 37 ECAB 684, 690 (1986); David Smith, 34 ECAB 409, 411 (1982).

6

Billie S. Miller, 15 ECAB 168 (1963).

7

A.J., Docket No. 10-619 (issued June 29, 2010); Connie L. Potratz-Watson, 56 ECAB 316 (2005).

8

Daniel J. Boesen, 38 ECAB 556 (1987).

9

Sue A. Sedgwick, 45 ECAB 211 (1993).

10

FECA Bulletin No. 09-05 (issued August 18, 2009).

11

Id.

3

residuals and to further develop the evidence from both the claimant and the employing
establishment if the case lacks current medical evidence.12
Further, FECA Bulletin No. 09-05 states that OWCP, in an effort to proactively manage
these types of cases, may undertake further nonmedical development, such as requiring that the
employing establishment address in writing whether the position on which the loss of
wage-earning capacity determination was based was a bona fide position at the time of the rating,
and to direct the employing establishment to review its files for contemporaneous evidence
concerning the position.13
As OWCP failed to follow the guidelines in FECA Bulletin No. 09-05, the Board will set
aside OWCP’s March 15, 2011 decision and remand the case for further consideration. After
proper compliance with FECA Bulletin No. 09-05 guidelines, OWCP shall issue an appropriate
de novo decision on appellant’s entitlement to wage-loss compensation beginning
May 19, 2010.14
CONCLUSION
The Board finds that this case is not in posture for decision. Further action is warranted.

12

Id. at §§ I.A.1-2.

13

Id. at § I.A.3.

14

See M.E., Docket No. 11-1416 (issued May 17, 2012).

4

ORDER
IT IS HEREBY ORDERED THAT the March 15, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action.
Issued: September 24, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

